Name: 2011/111/EU: Commission Decision of 18Ã February 2011 authorising France, pursuant to Council Directive 92/66/EEC, to transport day-old chicks and ready-to-lay pullets outside the protection zone established due to an outbreak of Newcastle disease in the department of CÃ ´tes dÃ¢ Armor (notified under document C(2011) 869) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  health;  Europe;  agricultural policy;  agricultural activity
 Date Published: 2011-02-19

 19.2.2011 EN Official Journal of the European Union L 46/44 COMMISSION DECISION of 18 February 2011 authorising France, pursuant to Council Directive 92/66/EEC, to transport day-old chicks and ready-to-lay pullets outside the protection zone established due to an outbreak of Newcastle disease in the department of CÃ ´tes dArmor (notified under document C(2011) 869) (Text with EEA relevance) (Only the French text is authentic) (2011/111/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (1), and in particular Article 9(2)(f)(ii) thereof, Whereas: (1) Directive 92/66/EEC defines the Union control measures to be applied in the event of an outbreak of Newcastle disease in poultry or in racing pigeons and other birds kept in captivity. Pursuant to that Directive, once the diagnosis of Newcastle disease has been officially confirmed in poultry, the Member State concerned is to ensure that the competent authority establishes around the infected holding a protection zone based on a minimum radius of 3 kilometres, itself contained in a surveillance zone based on a minimum radius of 10 kilometres. (2) The measures applied in the protection zone are to include a prohibition on removing poultry and hatching eggs from the holding on which they are kept, unless the competent authority has authorised the transport under certain conditions. (3) In particular, the competent authority may authorise the transport of day-old chicks or ready-to-lay pullets only to a holding within the surveillance zone at which there are no other poultry. However, Member States in which the transport of such chicks and pullets to a holding situated within the surveillance zone is not possible are to be authorised, in accordance with the procedure laid down in Directive 92/66/EEC, to have the chicks and pullets transported to a holding outside the surveillance zone. (4) On 3 January 2011 France confirmed an outbreak of Newcastle disease in a holding of meat pigeons in the municipality of Langoat, in the department CÃ ´tes dArmor. A protection and a surveillance zone had already been established around that holding on 30 December 2010. (5) On 4 January 2011 France informed the Commission about the confirmation of the outbreak and the control measures adopted, including the prohibition of the movement and transport of poultry outside the established protection and surveillance zones, as provided for in Directive 92/66/EEC. (6) The protection zone established by France comprises holdings with a considerable output of day-old chicks and ready-to-lay pullets and the holdings situated in the surveillance zone do not have sufficient capacity to receive that output. France has therefore informed the Commission that the transport of day-old chicks or ready-to-lay pullets to a holding situated within the surveillance zone is not possible. (7) As a consequence, France has requested an authorisation to transport such chicks and pullets to holdings located outside the surveillance zone. Day-old chicks and ready-to-lay pullets originating from the holdings situated in the protection zone would remain in France. (8) It is appropriate to provide for the requested authorisation subject to the condition that France takes strict control and precaution measures in accordance with Directive 92/66/EEC, that guarantee that there is no risk of spread of Newcastle disease. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 France may authorise the transport of day-old chicks and ready-to-lay pullets originating from holdings located in the protection zone established on 30 December 2010 around a holding of meat pigeons located in the municipality of Langoat, in the department of CÃ ´tes dArmor, to other poultry holdings located on its territory, subject to the following conditions: (a) the dispatch of day-old chicks or ready-to-lay pullets must be notified at least 24 hours in advance by the competent authority responsible for the holding of origin to the competent authority of the holding of destination; (b) vehicles transporting the day-old chicks or ready-to-lay pullets must be sealed by the competent authority before departure; (c) at the time of sealing of the vehicles as referred to in point (b), the competent authority must record the registration number of the vehicle and the number of the day-old chicks or ready-to-lay pullets transported; (d) on arrival to the holding of destination, the competent authority must: (i) inspect and remove the seal on the vehicle; (ii) be present at the unloading of the day-old chicks or ready-to-lay pullets; (iii) record the registration number of the vehicle and the number of day-old chicks or ready-to-lay pullets transported; (e) any vehicle carrying day-old chicks or ready-to-lay pullets must undergo, immediately following unloading, cleaning and disinfection under official control and in accordance with the instructions of the competent authority; (f) the holding of destination must be placed under official control for at least 21 days. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 18 February 2011. For the Commission John DALLI Member of the Commission (1) OJ L 260, 5.9.1992, p. 1.